     Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 1 of 11 PageID #: 3118



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


US METHANOL, LLC,

                              Plaintiff,

v.                                               CIVIL ACTION NO. 2:19-cv-00219

CDI CORPORATION, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER

           Pending before the court is Defendant CDI Corporation’s Motion for Summary

Judgment, [ECF No. 72], Plaintiff US Methanol’s Motion for Summary Judgment,

[ECF No. 74], and Defendant Randall Chase’s Joinder of CDI Corporation’s Motion

for Summary Judgment Concerning Certain Specified Issues. [ECF No. 76]. The court

will address all of the motions now. For the reasons that follow, summary judgment

is GRANTED to Defendant CDI and DENIED to Plaintiff US Methanol. Summary

judgment as to Defendant Chase’s certain specified issues is DENIED.

      I.      Introduction

           Defendant CDI Corporation (“CDI”) provides engineering, design, architecture,

and project support services to the energy, chemicals, and infrastructure markets,

including staff augmentation services. Def. CDI’s Mem. Supp. Summ. J. [ECF No.

73]. Plaintiff US Methanol, LLC (“US Methanol”) is a start-up company that, at all
 Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 2 of 11 PageID #: 3119



times relevant hereto, was relocating a methanol plant from Rio, Brazil to Institute,

West Virginia. Pl.’s Mem. Supp. Summ. J. [ECF No. 75] 3. US Methanol is the parent

company of Liberty One Methanol, LLC (“Liberty One”), a separate legal entity that

owns and is constructing a methanol plant in Institute, West Virginia (“the Project”).

[ECF Nos. 73, 79]. “Liberty One was formed in April of 2017 – about six (6) months

after CDI placed Mr. Chase at US Methanol and a couple of months after Mr. Chase

completed his design work on the auger cast piles and issued construction work

packages.” Pl.’s Resp. Def. CDI’s Summ. J. [ECF No. 79] 5.

      Both CDI and US Methanol state that the material facts are not in dispute.

[ECF Nos. 73, 79]. In October 2016, US Methanol approached CDI for assistance

locating a civil engineer to work on the Project. US Methanol provided CDI with

Defendant Randall Chase. The terms of that staffing placement were memorialized

in an On-Site Staffing Services Agreement (“Agreement”) dated November 10, 2016,

which forms the basis of this breach-of contract action. See Agreement, Ex. O [ECF

No. 77]. Defendant Chase worked for US Methanol for about a year, until US

Methanol terminated Chase’s assignment, contending that Chase did not properly

design the piles and foundation for the Project and allegedly caused additional design

and construction costs around $5 million and lost profit of $20.9 million due to

construction delays. The parties differ in their characterization of CDI’s staff-

augmentation services and how US Methanol decided to hire Defendant Chase.




                                          2
  Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 3 of 11 PageID #: 3120



       i)     CDI’s version

       CDI argues that it was responsible for locating potential candidates based on

a job description provided by US Methanol. CDI explains that when they suggested

Defendant Chase to US Methanol and provided his resume, US Methanol’s project

manager reviewed his resume and said that Chase “has far more qualifications than

we need or can justify paying for,” and called him a “ho[t] commodity.” Def. CDI’s

Mem. Supp. Summ. J. [ECF No. 73] 1, 5. At the same time, Mr. Beverly with US

Methanol “expressed some hesitation, stating ‘I am concerned that [Chase] has no

plant experience on his resume or large structures, but if he has good skills we would

still be interested.’” Id. at 5. “Beverly also found out during the first interview that

Chase was not a professional engineer.” Id. However, according to CDI, “any concerns

held by Beverly were satisfied during the interview…as he and Gunn [a professional

engineer with US Methanol] came away with the impression that Chase was qualified

to fill the civil engineer position.” Id.

       CDI avers that when CDI proposed Chase, it was up to US Methanol to review

his credentials, interview him, evaluate whether he could fill the position, and decide

whether to hire him. CDI argues that this is exactly what occurred, only now US

Methanol believes that it made a bad decision to hire Defendant Chase and wants to

blame CDI for that mistake. According to CDI—Chase and US Methanol are to blame.




                                            3
  Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 4 of 11 PageID #: 3121



      ii)    US Methanol’s version

      According to US Methanol, US Methanol conveyed to CDI that it needed an

experienced civil engineer with the ability to do piles and foundations—the auger cast

piles—in October of 2016. Pl.’s Mem. Supp. Summ. J. [ECF No. 75] 6–7. US Methanol

spends almost two pages of its summary judgment motion with quotes from CDI’s

website, which praises CDI’s ability and experience in placing temporary staff with

their clients. Id. at 5–6. Specifically, Mr. Beverly, an engineer with US Methanol,

emailed Ms. Glandon with CDI saying that US Methanol needed “a Senior Civil

Engineer with a chemical/industrial background, familiar with relevant codes who

could engineer and design civil and structural systems including concrete

foundations.” Id. at 7. Ms. Glandon compiled the US Methanol engineering need into

a Requisition, shared it with Mr. Hill, head of CDI’s West Virginia operations, who

said it “[l]ooks good.” Id. CDI identified Mr. Randall Chase and believed he would be

a “great fit” for US Methanol. Id.

      To confirm that Mr. Chase was indeed a “great fit,” Ms. Glandon wanted Mr.

Jones of CDI to give Mr. Chase a “technical” talk to ensure that “Mr. Chase knew how

to do what he was supposed to do for US Methanol.” Id. But “Mr. Jones never had the

technical talk with Mr. Chase.” Id. at 9. Nevertheless, “Ms. Glandon forwarded Mr.

Chase’s resume to Mr. Beverly and told Mr. Beverly that ‘I feel that he [Mr. Chase]

would be a great candidate for this position.’” Id. at 10. “Though Mr. Beverly had




                                          4
  Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 5 of 11 PageID #: 3122



some reservations about Mr. Chase’s lack of plant experience, US Methanol decided

to interview Mr. Chase for the civil engineering position.” Id.

      In the first interview by US Methanol of Defendant Chase, Mr. Beverly talked

to Mr. Chase about the Project, specifically asking Chase about his experience

designing auger cast piles. Id. Defendant Chase responded he had the requisite

experience. Id. Mr. Beverly checked Mr. Chase’s references, scheduled a second

interview with the CFO and COO of US Methanol, and then was given the

“greenlight” for the placement of Mr. Chase at US Methanol. Id. To formalize the

placement of Mr. Chase, CDI required that US Methanol enter into the Agreement.

      “Mr. Chase’s placement at US Methanol started on November 14, 2016 and he

was immediately tasked with designing the auger cast piles for the methanol plant.”

Id. at 11. “Mr. Chase’s design work continued into February of 2017 when Mr. Chase

produced foundation drawings and auger cast pile designs that were issued for

construction,” covering all major components of the methanol plant. Id. “In August

and September of 2017, as the auger cast piles were being installed pursuant to Mr.

Chase’s design, issues arose about the top of pile elevations being wrong and there

not being enough concrete coverage over the rebar cages in the pile caps.” Id. US

Methanol was required to halt construction, and it hired an engineering firm to

investigate. Id. The engineering firm discovered that “the auger cast piles designed

by Mr. Chase did not extend to and socket into the bedrock – substantially reducing

each pile’s bearing capacity.” Id. “The additional engineering and construction costs


                                           5
 Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 6 of 11 PageID #: 3123



associated with Mr. Chase’s civil engineering bust is a little over $5,000,000.00.

Additionally, the date the methanol plant will be operational has been delayed by the

bust – costing US Methanol almost $800,000.00 in lost profits for each week the start-

up of the methanol plant is delayed.” Id. at 11–12. US Methanol avers that Defendant

Chase objectively did not meet or exceed US Methanol’s needs and that CDI breached

the Agreement by placing Mr. Chase in the US Methanol assignment.

         iii)     Procedural History

         On October 21, 2019, this court granted CDI’s Motion to Dismiss Counts III,

IV, V, and Count I as to the allegation CDI failed to adequately design the foundation

of the methanol plant. [ECF No. 50]. The Motion to Dismiss was denied as to Count

I’s allegation that CDI failed to provide US Methanol with a qualified engineer. On

March 19, 2020, CDI filed a Motion for Summary Judgment. [ECF No. 72]. On March

19, 2020, US Methanol also filed a motion for Summary Judgment. [ECF No. 74]. On

March 19, 2020, Defendant Randall Chase filed a Joinder of CDI Corporation’s

Motion for Summary Judgment Concerning Certain Specified Issues. [ECF No. 76].

   II.          Legal Standard

         To obtain summary judgment, the moving party must show that there is no

genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(c). In considering a motion for

summary judgment, the court will not “weigh the evidence and determine the truth

of the matter.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Instead, the


                                          6
  Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 7 of 11 PageID #: 3124



court will draw any permissible inference from the underlying facts in the light most

favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587–88 (1986).

      Although the court will view all underlying facts and inferences in the light

most favorable to the nonmoving party, the nonmoving party nonetheless must offer

some “concrete evidence from which a reasonable juror could return a verdict in his

[or her] favor.” Anderson, 477 U.S. at 256. Summary judgment is appropriate when

the nonmoving party has the burden of proof on an essential element of his or her

case and does not make, after adequate time for discovery, a showing sufficient to

establish that element. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The

nonmoving party must satisfy this burden of proof by offering more than a mere

“scintilla of evidence” in support of his or her position. Anderson, 477 U.S. at 252.

Likewise, conclusory allegations or unsupported speculation, without more, are

insufficient to preclude the granting of a summary judgment motion. See Felty v.

Graves–Humphreys Co., 818 F.2d 1126, 1128 (4th Cir.1987).

   III.   Discussion

   a) Summary Judgment as to Defendant CDI and US Methanol

      A breach of contract action in West Virginia requires “(1) the existence of a

valid, enforceable contract; (2) that the plaintiff has performed under the contract;

(3) that the defendant has breached or violated its duties or obligations under the

contract; and (4) that the plaintiff has been injured as a result.” Safeco Ins. Co. of Am.


                                            7
 Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 8 of 11 PageID #: 3125



v. Mountaineer Grading Co., No. 2:10-CV-01301, 2012 WL 830158, at *4 (S.D.W. Va.

Mar. 9, 2012). A court “deciding disputes about the meaning of a contract…will

endeavor to carry into effect the intent of the parties to the agreement.” Id. (quoting

Bennett v. Dove, 277 S.E.2d 617, 618 (W. Va. 1981)). Courts “should give the words

in a contract their ordinary meaning” and are not “to alter, pervert, or destroy the

clear meaning and intent of the parties as expressed in unambiguous language in

their written contract.” Id. An agreement expressing the parties’ intentions in “plain

and unambiguous language is not subject to judicial construction or interpretation

but will be applied and enforced according to such intent.” Id.

      In addition, West Virginia has found that contract law “permits courts to

protect parties from grossly unfair, unconscionable bargains; it does not permit courts

to protect commercial litigants from stupid or inefficient bargains willingly and

deliberately entered into.” Blackrock Capital Inv. Corp. v. Fish, 799 S.E.2d 520, 532–

33 (W. Va. 2017) (quoting State ex rel. Johnson Controls, Inc. v. Tucker, 729 S.E.2d

808, 819 (W. Va. 2012)).

      At issue here is whether CDI breached its Agreement with US Methanol by

failing to provide US Methanol an engineer who met or exceeded US Methanol’s

expectations. US Methanol argues that because Mr. Chase was objectively not

qualified to design the concrete foundations—the auger cast pilings—for the Project,

CDI breached its obligation under the Agreement to place a civil engineer at US

Methanol who met or exceeded US Methanol’s needs and expectations.


                                          8
  Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 9 of 11 PageID #: 3126



      The Agreement provides the following:

      [Defendant Chase] will perform all assigned tasks under your day-to-
      day supervision. You may terminate this agreement at any time by
      notifying us. . . . We are committed to providing you with personnel
      whose abilities meet or exceed your expectations. However, we cannot
      accept responsibility for matters outside of our reasonable control.
      Accordingly, if you become dissatisfied with the performance of any of
      the personnel we send to you for any lawful reason, you may cancel their
      assignment by notifying us that you are dissatisfied. If you do so during
      the first 40 hours of a person’s assignment, you will not have to pay us
      for the hours worked by that person and we will immediately seek to
      supply you with a replacement. If you keep a person on assignment for
      more than 40 hours, it is agreed that the person’s performance will be
      considered satisfactory and you will pay the bill for the person when it
      is rendered. Technical direction of the work being performed by Randall
      Chase on assignment, and the content of such work, will be your
      responsibility.

See Agreement, Ex. O [ECF No. 77] (emphasis added).

      It is undisputed that Chase worked for US Methanol for almost a year. In

looking at the plain language of the contract, it states that “[i]f you keep a person on

assignment for more than 40 hours, it is agreed that the person’s performance will be

considered satisfactory.” Id. The promise to provide a qualified person is

circumscribed by the limitation of satisfaction after 40 hours of performance. Once

US Methanol accepted the 40 hours of performance, they could no longer bring a claim

that they were dissatisfied with Chase pursuant to the terms of the Agreement. I do

not find the contract unconscionable as both parties are commercial entities which

“willingly and deliberately entered into” the contract. See Tucker, 729 S.E.2d at 819.

Therefore, US Methanol found Mr. Chase satisfactory under the terms of the

agreement. Summary judgment is GRANTED to CDI and DENIED to US Methanol.

                                           9
 Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 10 of 11 PageID #: 3127



   b) Defendant Randall Chase’s joinder of certain arguments

      Defendant Randall Chase joins certain arguments in CDI’s Motion for

Summary Judgment. Specifically, Mr. Chase joins CDI’s arguments concerning US

Methanol’s inability to recover consequential damages because they were suffered by

its subsidiary, because consequential damages were not contemplated by the

Agreement between US Methanol and CDI Corporation, and because US Methanol

did not actually suffer lost profit damages. [ECF No. 76]. Chase further argues that

because said damages were suffered by a separate legal entity, Liberty One, US

Methanol is not the real party in interest and does not have standing to bring suit on

behalf of Liberty One. [ECF No. 82].

      Defendant Chase is not a party to the Agreement, which is between US

Methanol and CDI. The breach of contract claim brought by US Methanol in Count I

of the Complaint is brought only against Defendant CDI and is inapplicable to

Defendant Chase. See Compl. [ECF No. 1-2]. The only issue in dispute between CDI

and US Methanol is whether CDI breached the Agreement. See Def. CDI’s Resp.to

Pl.’s Summ. J. [ECF No.77] (“The Agreement is between CDI and US Methanol, and

that Agreement alone forms the basis for this action.”). And CDI’s arguments

regarding damages and whether US Methanol is the real party in interest relate to

the Agreement and the breach of contract action between US Methanol and CDI.

Accordingly, there is no “case or controversy” between US Methanol and Defendant

Chase regarding Count I’s breach of contract action. Therefore, I DENY Defendant


                                         10
 Case 2:19-cv-00219 Document 112 Filed 06/05/20 Page 11 of 11 PageID #: 3128



Chase’s Joinder of CDI Corporation’s Motion for Summary Judgment Concerning

Certain Specified Issues.

   IV.     Conclusion

         For the foregoing reasons, summary judgment is GRANTED to Defendant CDI,

[ECF No. 72], and DENIED as to Plaintiff US Methanol. [ECF No. 74]. Defendant

Randall Chase’s Joinder of CDI Corporation’s Motion for Summary Judgment

Concerning Certain Specified Issues, [ECF No. 76], is DENIED. The court DIRECTS

the Clerk to send a copy of this Order to counsel of record and any unrepresented

party.

                                      ENTER:      June 5, 2020




                                        11
